DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 08/25/2022 has been entered.
Disposition of claims: 
Claim 1-12, 14-17, 19-20 has been cancelled.
Claims 21-26 have been added.
Claims 13, 18, 21-26 are pending.
Claims 13 and 18 have been amended.

Response to Arguments
Applicant’s arguments see pages 24-25 under the section titled “I. Response to the first to the fourth point in the sections 24-41 of the Office Action” of the reply filed 08/25/2022 regarding the Office Action of 04/25/2021 have been considered. 
Applicant argues that none of the cited references (Sun, Suhr, Kim ‘2016, and Kamatani) discloses a compound comprising a ligand La as defined in the presently amended claim 13 (last paragraph of page 24 of Applicant’s Remarks).
Applicant’s argument is not found to be persuasive. 
Applicant attacks the teaching references only (Sun, Suhr, Kim ‘2016, and Kamatani) while the rejection is based on the disclosure of Park in view of Takiguchi, Sun, Suhr, and Kim ‘2016, as evidenced by Kamatani. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The general formula of the Ir complex of Park encompasses the limitation of the ligand La as defined in the presently amended claim 13. Park exemplifies Compound D-74 which has similar structure as the claimed ligand La and reads on the claimed ligand Lb. The only knowledge relied upon from Takiguchi is the advantages of substitution of the phenyl group by dimethylfluorene. The only knowledge relied upon from Sun, Suhr, and Kim ‘2016 with evidence of Kamatani is the advantages of the phenyl substitution to the position 4 of the pyridine ring of the ligand of the metal complex of Park.
Thus, Park in view of Takiguchi, Sun, Suhr, and Kim ‘2016, as evidenced by Kamatani reads on all the limitation of instant claims.
Applicant argues that the EQE of Example 1 of the instant application is greatly increased by 36% compared with Comparative Example 1. Applicant further argues that those skilled in the art cannot predict whether the phenyl substitution at the para position of pyridine can offer the same improvement in efficiency (pages 24-25 under the sections titled “I. Response to the first to the fourth point in the sections 24-41 of the Office Action” of the reply filed 08/25/2022).
Respectfully, the Examiner does not agree.
First, an ordinary skill in the art would expect increase of EQE based of teaching of Takiguchi, Sun, Suhr, and Kim ‘2016, as evidenced by Kamatani (see paragraphs 71 and 76-82 of the last Office Action). 
Takiguchi teaches that incorporation of the aromatic group of formula (5) of Takiguchi (i.e. dimethylfluorene group of Compound 23; and marked in a dashed circle in the figure above) provides control of an emission wavelength (particularly to provide a long emission wavelength), enhances solubility in an organic solvent, facilitates a purification ([085]), provides excellent stability in a continuous current passage text, changes intermolecular interaction to suppress formation of exciton which associates thermal deactivation, reduces a quenching process, and improves phosphorescence yield ([085]-[086]).
Sun (Syn. Metals 2006, vol. 156, page 525-528) teaches that a phenyl group substituted into the position 4 of the pyridine ring of a phenylpyridine ligand provides increased conjugation and steric hindrance (page 525, column 2, paragraph 1). 
Suhr (ACS Appl. Mater. Interfaces 2016, vol. 8, page 8888-8892) teaches that a phenyl group substituted into the position 4 of the pyridine ring of a phenylpyridine ligand provides steric bulk to limit self quenching of the luminescence (page 8889, column 1, paragraph 2).
It is known in the art that introduction of steric hindrance to a complex used as the emitter of an organic electroluminescent device provides suppressed quenching, ability to dope at high concentration, and improved light emitting efficiency, as evidenced by Kamatani ([106] of US 2010/0219407 A1).
Kim ‘2016 (Chem. Mater. 2016, vol. 28, page 7505-7510) teaches that a phenyl group substituted into the position 4 of the pyridine ring of a phenylpyridine ligand provides increased dipole length, large amount of electrons at the LUMO, and large horizontal emitting dipoles, and high EQE (page 7506, column 2, last paragraph; and Conclusion on page 7508).
Therefore, high EQE is expected in the organic electroluminescent device comprising the claimed compound based on the teaching of prior arts. While the prior arts teach increase of EQE as a result of substitution of the phenyl ring to the position 4 of the phenylpyridine based ligand, Applicant does not provide any factual evidence why the amount of increase by 36% in EQE should to be considered unexpected. 
Second, it appears that Applicant has not provided any factual evidence to show how much experimental errors contribute to the measured EQE values. That is, it is unclear how much portions of the EQE 36% stems from the experimental errors. It is unclear whether the increase of 36% in EQE including unknown amount of experimental errors has to be considered significant, while such increase in EQE is known and an expected result based on the teaching of the prior arts. It is Applicant’s burden to establish that the difference between expected and observed EQE values is statistically significant.
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Third, the prior arts teach the benefits including enhanced solubility, excellent stability, improved phosphorescent yield, increased conjugation, steric bulk to limit self quenching, increased dipole length, large amount of electrons at the LUMO, and large horizontal emitting dipoles. It would have been obvious for one of ordinary skills in the art to select a phenyl group substituted to the position 4 of the phenyl ring of the phenylpyridine ligand of Park to obtain the benefits taught by Sun, Suhr, and Kim ‘2016. 
The fact that applicant has recognized another expected advantage (i.e. EQE by 36%) which would flow naturally from following the suggestion of the prior arts by Sun, Suhr, and Kim ‘2016 (i.e. enhanced solubility, excellent stability, improved phosphorescent yield, increased conjugation, steric bulk to limit self quenching, increased dipole length, large amount of electrons at the LUMO, large horizontal emitting dipoles, and high EQE) cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus, it is unclear if the results including the increase of EQE by 36% is of greater significance than the benefits taught by the prior arts.
Fourth, the instant claim 13 claims the organic layer of the organic electroluminescent device to comprise two hosts. The claim does not require to use specific host materials. The data in the Declaration and the specification (Table 1) were obtained from the experiments in which one specific combination of host materials (Compound H1 and Compound H2) were used.
The quantum efficiency of an organic electroluminescent is affected by the charge and energy transfer from the host materials to the phosphorescent emitter material. It is unclear whether the unexpected result of high EQE stems from specific physical and chemical interactions between the specific combinations of the hosts and the tested Ir complex in the experiments. It is unclear whether such high EQE can be achieved when different combinations of hosts materials are used with the claimed complex. Thus, the data is not commensurate in scope with at least the instant claim 13.
With respect to the commensurate in scope with claimed invention, the Examiner points out MPEP 716.02(d), as recited below.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
 In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see pages 25-28 under the sections titled “II. 1-19 are rejected under 35 U.S.C. §103 Applicant respectfully disagrees with this rejection” of the reply filed 08/25/2022 regarding the rejections of claims 1-8 and 10-19 under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2016/208873 A1, hereafter park) in view of Takiguchi et al. (US 2003/0068535 A1, hereafter Takiguchi), Sun et al. (“Synthesis of novel Ir complexes and their application in organic light emitting diodes” Syn. Metals 2006, vol. 156, page 525-528, hereafter Sun), Suhr et al. (“Enhanced Luminance of Electrochemical Cells with a Rationally Designed Ionic Iridium Complex and an Ionic Additive”, ACS Appl. Mater. Interfaces 2016, vol. 8, page 8888-8892, hereafter Suhr), and Kim et al. (“Design of Heteroleptic Ir Complexes with Horizontal Emitting Dipoles for Highly Efficient Organic Light-Emitting Diodes with an External Quantum Efficiency of 38%” Chem. Mater. 2016, vol. 28, page 7505-7510, hereafter Kim ‘2016), as evidenced by Kamatani et al. (US 2010/0219407, hereafter Kamatani) and the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2016/208873 A1) in view of Takiguchi et al. (US 2003/0068535 A1), Sun et al. (“Synthesis of novel Ir complexes and their application in organic light emitting diodes” Syn. Metals 2006, vol. 156, page 525-528), Suhr et al. (“Enhanced Luminance of Electrochemical Cells with a Rationally Designed Ionic Iridium Complex and an Ionic Additive”, ACS Appl. Mater. Interfaces 2016, vol. 8, page 8888-8892), and Kim et al. (“Design of Heteroleptic Ir Complexes with Horizontal Emitting Dipoles for Highly Efficient Organic Light-Emitting Diodes with an External Quantum Efficiency of 38%” Chem. Mater. 2016, vol. 28, page 7505-7510, hereafter Kim ‘2016), as evidenced by Kamatani et al. (US 2010/0219407), as applied to claims 1-8 and 10-19 as outlined above, further in view of Tsai et al. (US 2012/0299468 A1, hereafter Tsai) set forth in the Office Action of 04/25/2021 have been considered. 
Applicant argues that the device defined in amended claim 13 fully corresponds to the device in Example 1. Applicant further argues that the data showing unexpected device properties is also commensurate in scope with the device of claim 1. Applicant further argues that the device claimed in the amended claim 13 is nonobvious over the cited references.
Applicant’s argument is not found to be persuasive.
First, an ordinary skill in the art would expect increase of EQE based of teaching of Takiguchi, Sun, Suhr, and Kim ‘2016, as evidenced by Kamatani (see paragraphs 71 and 76-82 of the last Office Action). 
Takiguchi teaches that incorporation of the aromatic group of formula (5) of Takiguchi (i.e. dimethylfluorene group of Compound 23; and marked in a dashed circle in the figure above) provides control of an emission wavelength (particularly to provide a long emission wavelength), enhances solubility in an organic solvent, facilitates a purification ([085]), provides excellent stability in a continuous current passage text, changes intermolecular interaction to suppress formation of exciton which associates thermal deactivation, reduces a quenching process, and improves phosphorescence yield ([085]-[086]).
Sun (Syn. Metals 2006, vol. 156, page 525-528) teaches that a phenyl group substituted into the position 4 of the pyridine ring of a phenylpyridine ligand provides increased conjugation and steric hindrance (page 525, column 2, paragraph 1). 
Suhr (ACS Appl. Mater. Interfaces 2016, vol. 8, page 8888-8892) teaches that a phenyl group substituted into the position 4 of the pyridine ring of a phenylpyridine ligand provides steric bulk to limit self quenching of the luminescence (page 8889, column 1, paragraph 2).
It is known in the art that introduction of steric hindrance to a complex used as the emitter of an organic electroluminescent device provides suppressed quenching, ability to dope at high concentration, and improved light emitting efficiency, as evidenced by Kamatani ([106] of US 2010/0219407 A1).
Kim ‘2016 (Chem. Mater. 2016, vol. 28, page 7505-7510) teaches that a phenyl group substituted into the position 4 of the pyridine ring of a phenylpyridine ligand provides increased dipole length, large amount of electrons at the LUMO, and large horizontal emitting dipoles, and high EQE (page 7506, column 2, last paragraph; and Conclusion on page 7508).
Therefore, high EQE is expected in the organic electroluminescent device comprising the claimed compound based on the teaching of prior arts. While the prior arts teach increase of EQE, Applicant does not provide any factual evidence why the amount of increase by 36% in EQE should to be considered unexpected. 
Second, it appears that Applicant has not provided any factual evidence to show how much experimental errors contribute to the measured EQE values. That is, it is unclear how much portions of the EQE 36% stems from the experimental errors. It is unclear whether the increase of 36% in EQE including unknown amount of experimental errors has to be considered significant, while such increase in EQE is known and an expected result based on the teaching of the prior arts. It is Applicant’s burden to establish that the difference between expected and observed EQE values is statistically significant.
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Third, the prior arts teach the benefits including enhanced solubility, excellent stability, improved phosphorescent yield, increased conjugation, steric bulk to limit self quenching, increased dipole length, large amount of electrons at the LUMO, and large horizontal emitting dipoles. It would have been obvious for one of ordinary skills in the art to select a phenyl group substituted to the position 4 of the phenyl ring of the phenylpyridine ligand of Park to obtain the benefits taught by Sun, Suhr, and Kim ‘2016. 
The fact that applicant has recognized another expected advantage (i.e. EQE by 36%) which would flow naturally from following the suggestion of the prior arts by Sun, Suhr, and Kim ‘2016 (i.e. enhanced solubility, excellent stability, improved phosphorescent yield, increased conjugation, steric bulk to limit self quenching, increased dipole length, large amount of electrons at the LUMO, large horizontal emitting dipoles, and high EQE) cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus, it is unclear if the results including the increase of EQE by 36% is of greater significance than the benefits taught by the prior arts.
Fourth, the instant claim 13 claims the organic layer of the organic electroluminescent device to comprise two hosts. The claim does not require to use specific host materials. The data in the Declaration and the specification (Table 1) were obtained from the experiments in which one specific combination of host materials (Compound H1 and Compound H2) were used.
The quantum efficiency of an organic electroluminescent is affected by the charge and energy transfer from the host materials to the phosphorescent emitter material. It is unclear whether the unexpected result of high EQE stems from specific physical and chemical interactions between the specific combinations of the hosts and the tested Ir complex in the experiments. It is unclear whether such high EQE can be achieved when different combinations of hosts materials are used with the claimed complex. Thus, the data is not commensurate in scope with at least the instant claim 13.
With respect to the commensurate in scope with claimed invention, the Examiner points out MPEP 716.02(d), as recited below.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
 In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that three iridium complexes disclosed by Sun do not have the structure as defined in the amended claim 13, that is , the ligand La represented by Formula 1 and the ligand Lb represented by Formula 2. Applicant further argues that Sun gives no teaching about the amended claim 13.
Respectfully, the Examiner does not agree.
Applicant attacks the reference by Sun individually while the rejection is based on the teachings of multiple references by Park in view of Takiguchi, Sun, Suhr, and Kim ‘2016, as evidenced by Kamatani. The base structure of the claimed Ir complex comprising ligands La and Lb is taught by Park in view of Takiguchi.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Park teaches an Ir complex comprising a diphenyl pyridine ligand La and a phenyl pyridine ligand Lb as shown below. 

    PNG
    media_image1.png
    327
    580
    media_image1.png
    Greyscale

Takiguchi teaches the advantage of the dimethyl fluorene group (See paragraph 67-71 in the last Office Action). Thus, Park in view of Takiguchi teaches the structure of the claimed complex comprising the ligands La and Lb.

    PNG
    media_image2.png
    239
    364
    media_image2.png
    Greyscale


Therefore, Park in view of Takiguchi teaches the base structure of the Ir complex comprising the ligands La and Lb as required in the instant claims. 
The only knowledge that the rejection relies upon from Sun is the advantages that could be obtained in case that a phenyl group is substituted to the position 4 of the pyridine ring of a phenylpyridine-based Ir complex.
Sun (Syn. Metals 2006, vol. 156, page 525-528) teaches that a phenyl group substituted to the position 4 of the pyridine ring of a phenylpyridine ligand provides increased conjugation and steric hindrance (page 525, column 2, paragraph 1). An ordinary skill in the art would acknowledge that the benefits taught by Sun be achieved regardless the bottom phenyl ring of the phenylpyridine ligand is benzene or fluorene. See MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
Thus, one of ordinary skill in the art would be motivated to select the complex having a phenyl group substituted to the position 4 of the pyridine ring of the Ir complex based on the teaching of Sun.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that Suhr discloses an ionic iridium complex used in light-emitting electrochemical cells (LEECs). Applicant further argues that the complex disclosed by Suhr do not have the structure as defined in the amended claim 13. Applicant further argues that Suhr give no teaching about the amended claim 13.
Respectfully, the Examiner does not agree.
Applicant attacks the reference of Suhr individually while the rejection is based on the teachings of multiple references by Park in view of Takiguchi, Sun, Suhr, and Kim ‘2016, as evidenced by Kamatani. As outlined above, the base structure of the claimed Ir complex comprising ligands La and Lb is taught by Park in view of Takiguchi.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Suhr teaches that a phenyl group substituted into the position 4 of the pyridine ring of a phenylpyridine ligand provides steric bulk to limit self quenching of the luminescence (page 8889, column 1, paragraph 2).
The only knowledge that the rejection relies upon from Sun is the advantages that could be obtained in case that a phenyl group is substituted to the position 4 of the pyridine ring of a phenylpyridine-based Ir complex. See MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
Furthermore, in response to Applicant’s arguments that Suhr studied ionic complexes in light emitting electrochemical cells (LEECs), the Examiner points out that an ordinary skill in the art would understand the difference of the devices. The role of the Ir complex of Suhr in the LEECs is electroluminescent emitter, which is same as the Ir complex in the claimed device, an organic light emitting device. Regardless of the differences in structure between the devices, there is a common aspect that an ordinary skill in the art would acknowledge. Suhr teaches “maintaining steric bulk to limit self-quenching”. Enhancing steric hindrance to reduce the quenching between the emitting dopants are common technical effect and applicable to both devices.
Thus, one of ordinary skill in the art would be motivated to select the complex having a phenyl group substituted to the position 4 of the pyridine ring of the Ir complex based on the teaching of Suhr.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that Kim ‘2016 teaches that other substituent than phenyl (i.e. propyl) substituted to the position 4 of the phenyl pyridine ligand can increase the horizontal emitting dipole and increase EQE. Applicant argues that the metal complex of Kim ‘2016 is chelated with phenylpyridine ligands and an acetylacetone ligand and these complexes do not have structure as defined in the amended claim 13.
Respectfully, the Examiner does not agree.
Applicant attacks the single reference by Kim ‘2016 individually while the rejection is based on the teachings of multiple references by Park in view of Takiguchi, Sun, Suhr, and Kim ‘2016, as evidenced by Kamatani. As outlined above, the base structure of the claimed Ir complex comprising ligands La and Lb is taught by Park in view of Takiguchi.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection does not rely on the benefits of the acetylacetone ligand of the complex of Kim ‘2016. Kim ‘2016 does not criticize, discredit, or otherwise discourage use of other ligand Lb than the acetylacetone ligand. 
The only knowledge that the rejection relies upon from Kim ‘2016 is the advantages that could be obtained in case that a phenyl group is substituted to the position 4 of the pyridine ring of the Ir complex of Kim ‘2016. See MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
Thus, one of ordinary skill in the art would be motivated to select the complex having a phenyl group substituted to the position 4 of the pyridine ring of the Ir complex based on the teaching of Kim ‘2016.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that the azaphenanthrene ring in the ligand disclosed by Kamatani is different from the pyridine ring in the La ligand as defined in amended claim 13 of the present application; and azaphenanthrene ring has larger steric hindrance than the pyridine ring. Applicant argues that those skilled in the art cannot predict whether the technical effect resulted by introducing a substituent into Kamatani’s ligand is equally applicable to the case of La ligand which has smaller steric hindrance of the instant application.
Respectfully, the Examiner does not agree.
Applicant attacks the single reference by Kamatani individually while the rejection is based on the teachings of multiple references by Park in view of Takiguchi, Sun, Suhr, and Kim ‘2016, as evidenced by Kamatani. As outlined above, the claimed Ir complex comprising ligands La and Lb is taught by Park in view of Takiguchi.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Kamatani evidences that introduction of steric hindrance to a complex used as the emitter of an organic electroluminescent device provides suppressed quenching, ability to dope at high concentration, and improved light emitting efficiency ([106]). 
The only knowledge that the rejection relies upon from Kamatani is the common knowledge known in the art. The knowledge relied upon from Kamatani is to support the teaching of Suhr (paragraph 78 of previous Office Action). See MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
Furthermore, Applicant acknowledges that the size of azaphenanthrene ring in the ligand by Kamatani has a larger steric hindrance than the pyridine ring. Even a complex consisting of a large ligand such as azaphenanthrene ring is sensitive enough to sense the steric hindrance effect obtained by adding a small substituent such as methyl or phenyl, based on the teaching of Kamatani ([106]). An ordinary skill in the art would understand that a complex consisting of relatively small ligand such as pyridine is more sensitive to sense the steric hindrance effect obtained by adding the substituent (phenyl) which has similar size as pyridine.
Thus, one of ordinary skill in the art would be motivated to select the complex having a phenyl group substituted to the position 4 of the pyridine ring of the Ir complex based on the teaching of Suh, Suhr, Kim ‘2016 as evidenced by Kamatani.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that the amended claim 13, its dependent claims, and the new claims 21-26 are patentable.
The scope of the independent claim 13 has been changed. For example, at least a new limitation of the weight ratio of the two hosts and the metal complex being 44:44:12 has been added to the claim 13. The outstanding rejections of Park in view of Takiguchi, Sun, Suhr, Kim ‘2016, as evidenced by Kamatani refers to the organic electroluminescent device of Park (Example 1-1 in Table 1; see paragraph 66 of the last Office Action), wherein the weight ratio of the two hosts and the metal complex is 44:44:12. Thus, the modified device (i.e. the organic electroluminescent device of Park as modified by Takiguchi, Sun, Suhr, Kim ‘2016, as evidenced by Kamatani; see paragraph 88 of the last Office Action) has the same host to dopant ratio. The outstanding rejections are maintained.
The new claim 21 requires the claimed device of claim 13 to comprise two specific hosts Compounds H1 and H2. The outstanding rejections over Park in view of Takiguchi, Sun, Suhr, and Kim ‘2016, as evidenced by Kamatani does not reads on the limitations of claim 21. Furthermore, the scopes of the independent claim 13 and all the dependent claims (claims 18 and 21-26) have been changed. New grounds of rejections using Ahn et al. (US 20170117488 A1) with combinations of Takahashi, Sun, Suhr, Kim 2016, and Kamatani are applied in this Office Action. The amendments necessitate new grounds of rejections. This Office Action is made Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 18, 22-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2016/208873 A1, hereafter park) in view of Takiguchi et al. (US 2003/0068535 A1, hereafter Takiguchi), Sun et al. (“Synthesis of novel Ir complexes and their application in organic light emitting diodes” Syn. Metals 2006, vol. 156, page 525-528, hereafter Sun), Suhr et al. (“Enhanced Luminance of Electrochemical Cells with a Rationally Designed Ionic Iridium Complex and an Ionic Additive”, ACS Appl. Mater. Interfaces 2016, vol. 8, page 8888-8892, hereafter Suhr), and Kim et al. (“Design of Heteroleptic Ir Complexes with Horizontal Emitting Dipoles for Highly Efficient Organic Light-Emitting Diodes with an External Quantum Efficiency of 38%” Chem. Mater. 2016, vol. 28, page 7505-7510, hereafter Kim ‘2016), as evidenced by Kamatani et al. (US 2010/0219407, hereafter Kamatani).
Regarding claims 13, 18, 22-23, and 25-26, Park discloses a metal complex having general structure of formula 103 ([128]) and exemplifies a compound D-74 (“phosphorescent dopant” in [137]-[157]), as shown below.

    PNG
    media_image1.png
    327
    580
    media_image1.png
    Greyscale

In formula 103, L can be phenylpyridine ligand ([130]); e can be 1 ([136]); R120 to R123 can be hydrogen or a substituted or unsubstituted C6-C30 aryl such as a phenyl ([132]); R124 to R127 can be hydrogen, a substituted or unsubstituted C1-C30 alkyl, a substituted or unsubstituted C6-C30 aryl ([133]); and R124 to R127 can be linked to an adjacent substituent to form a substituted or unsubstituted mono- or polycyclic, a (hetero)aromatic ring such as fluorene ([133]); and R201 to R211 can be hydrogen ([133]).
Park discloses an organic electroluminescent device (OLED in [171]; Device Example 1-1 in Table 1) comprising an anode (ITO), a hole transport layer, an emissive layer comprising a first host (Compound H2-1), a second host (Compound H1-1), and a dopant (Compound D-74), an electron transport layer, and a cathode (Al), wherein the weight ratio of the two hosts and the metal complex is 44:44:12.
Park does not exemplify a metal complex wherein R125 and R126 are linked to form a fluorene unit; however, Park does teach R125 and R126 can be each substituted or unsubstituted C1-C30 alkyl or a substituted or unsubstituted C6-C30 aryl, and the adjacent substituents can form a substituted or unsubstituted mono- or polycyclic (C3-C30) alicyclic, aromatic, or heteroaromatic ring such as a fluorene.

    PNG
    media_image3.png
    384
    624
    media_image3.png
    Greyscale

Takiguchi discloses a metal complex MLmL’n (formula (1) in [036]), wherein M can be Ir; m is 1, 2, or 3; n is 0, 1, or 2; L and L’ can be mutually different bidentate ligand ([037]); a partial structure MLm can be presented by formula (2) ([037]); a partial structure ML’n can be formula (3) ([037]); CyN1 and CyN2 can be each cyclic group capable of having a substituent, including a nitrogen atom ([038]); CyC1 and CyC2 can be each cyclic group capable of having a substituent ([038]); the substituent of the cyclic group can be an aromatic group capable of having a substituent such as a linear or branched alkyl group having 1 to 20 carbon atoms ([039]); at least one of the optional substituent(s) of the cyclic group, and the cyclic groups CyC1 and CyC2 include an aromatic group capable of having a substituent represented by formula (5) ([041]).
Takiguchi exemplifies Compound 23 ([137]-[142]).
Takiguchi teaches that incorporation of the aromatic group of formula (5) of Takiguchi (i.e. dimethylfluorene group of Compound 23; and marked in a dashed circle in the figure above) provides control of an emission wavelength (particularly to provide a long emission wavelength), enhances solubility in an organic solvent, facilitates a purification ([085]), provides excellent stability in a continuous current passage text, changes intermolecular interaction to suppress formation of exciton which associates thermal deactivation, reduces a quenching process, and improves phosphorescence yield ([085]-[086]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound D-74 of Park by substituting the benzene which is connected to both pyridine and Ir of the diphenylpyridine ligand (the left-hand side ligand of Compound D-74; also marked by a dashed circle in the figure above) with a dimethylfluorene, as taught by Park and Takiguchi.
The motivation of doing so would have been to provide control of an emission wavelength (particularly to provide a long emission wavelength), enhance solubility in an organic solvent, facilitate a purification, provide excellent stability in a continuous current passage text, change intermolecular interaction to suppress formation of exciton which associates thermal deactivation, reduce a quenching process, and improve phosphorescence yield, based on the teaching of Takiguchi.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, Park teaches that the substituents at R125 and R126 positions of formula 103 can be hydrogen, a substituted or unsubstituted C1-C30 alkyl, a substituted or unsubstituted C6-C30 aryl; and R125 and R126 can form a polycyclic ring. Park specifically exemplifies fluorene as the polycyclic ring ([133]). Thus, the substitution of the benzene which is connected to both pyridine and Ir of the diphenylpyridine ligand with fluorene would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of fluorene as an alternative structure of the phenyl ring having R124-R127 of formula 103 of Park would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescent device.
Park exemplifies several compounds wherein the phenyl group substituted to the pyridine ring of the phenylpyridine ligand is substituted to various substitution positions of the pyridine ring including at least R122 and R121 of formula 103 of Park (e.g. Compounds D-74 and D-137 in [137]-[157]). 
Regarding the choice of the substitution position of the phenyl group to the pyridine ring of the phenylpyridine ligand of the Compound D-74 of Park, an ordinary skill in the art would acknowledge that the phenyl group substituted to the substitution position 4 of the pyridine ring of the phenylpyridine ligand provides several advantages.
Sun teaches that a phenyl group substituted into the position 4 of the pyridine ring of a phenylpyridine ligand provides increased conjugation and steric hindrance (page 525, column 2, paragraph 1). 
Suhr teaches that a phenyl group substituted into the position 4 of the pyridine ring of a phenylpyridine ligand provides steric bulk to limit self quenching of the luminescence (page 8889, column 1, paragraph 2).
It is known in the art that introduction of steric hindrance to a complex used as the emitter of an organic electroluminescent device provides suppressed quenching, ability to dope at high concentration, and improved light emitting efficiency, as evidenced by Kamatani ([106]).
Kim ‘2016 teaches that a phenyl group substituted into the position 4 of the pyridine ring of a phenylpyridine ligand provides increased dipole length, large amount of electrons at the LUMO, and large horizontal emitting dipoles, and high EQE (page 7506, column 2, last paragraph; and Conclusion on page 7508).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to choose Compound D-74 of Park wherein the phenyl group is substituted to the position 4 of the pyridine ring of the phenylpyridine ligand, as taught by Park, Sun, Suhr, and Kim ‘2016.
The motivation of doing so would have been to provide increased conjugation and steric hindrance based on the teaching of Sun, steric bulk to limit self quenching of the luminescence based on the teaching of Suhr, and increased dipole length, large amount of electrons at the LUMO, large horizontal emitting dipoles, and high EQE, based on the teaching of Kim ‘2016.
The modification provides the following metal complex.

    PNG
    media_image4.png
    345
    612
    media_image4.png
    Greyscale

The metal complex of Park as modified by Takiguchi, Sun, Suhr, and Kim ‘2016 comprises a ligand La (left side ligand in the figure above) has identical structure as Applicant’s Formula 1, wherein R4 is no substitution; R1, R2, R3, and R4 are each independently hydrogen; X is CRR’; R and R’ are each a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms (methyl); Lb (right side ligand in the figure above) is Formula 2; Ra and Rb are each no substitution.

    PNG
    media_image5.png
    302
    446
    media_image5.png
    Greyscale


The modification also provides an organic electroluminescent device comprising an anode (ITO), a hole transport layer, an emissive layer comprising a first host (Compound H2-1), a second host (Compound H1-1), and a dopant (the metal complex of Park as modified by Takiguchi, Sun, Suhr, and Kim ‘2016), an electron transport layer, and a cathode (Al), wherein the emissive layer comprising a first host (Compound H2-1), a second host (Compound H1-1), and a dopant (Metal complex of Park as modified by Takiguchi) is a formulation, wherein the weight ratio of the two hosts and the metal complex is 44:44:12, meeting all the limitations of claims 13, 18, 22-23, and 25-26.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2016/208873 A1) in view of Takiguchi et al. (US 2003/0068535 A1), Sun et al. (“Synthesis of novel Ir complexes and their application in organic light emitting diodes” Syn. Metals 2006, vol. 156, page 525-528), Suhr et al. (“Enhanced Luminance of Electrochemical Cells with a Rationally Designed Ionic Iridium Complex and an Ionic Additive”, ACS Appl. Mater. Interfaces 2016, vol. 8, page 8888-8892), and Kim et al. (“Design of Heteroleptic Ir Complexes with Horizontal Emitting Dipoles for Highly Efficient Organic Light-Emitting Diodes with an External Quantum Efficiency of 38%” Chem. Mater. 2016, vol. 28, page 7505-7510, hereafter Kim ‘2016), as evidenced by Kamatani et al. (US 2010/0219407), as applied to claims 13, 18, 22-23, and 25-26 as outlined above, further in view of Tsai et al. (US 2012/0299468 A1, hereafter Tsai).
Regarding claim 24, the organic electroluminescent device of Park as modified by Takiguchi, Sun, Suhr, and Kim ‘2016, as evidenced by Kamatani reads on all the features of claim 13 as outlined above. 
The modification also provides an organic electroluminescent device comprising an anode (ITO), a hole transport layer, an emissive layer comprising a first host (Compound H2-1), a second host (Compound H1-1), and a dopant (the metal complex of Park as modified by Takiguchi), an electron transport layer, and a cathode (Al), wherein the emissive layer comprising a first host (Compound H2-1), a second host (Compound H1-1), and a dopant (Metal complex of Park as modified by Takiguchi, Sun, Suhr, and Kim ‘2016) is a formulation, wherein the weight ratio of the two hosts and the metal complex is 44:44:12.
The metal complex of Park as modified by Takiguchi, Sun, Suhr, and Kim ‘2016, wherein the substituent corresponding to the R2 of Applicant’s Formula 1 is hydrogen and does not read on the limitation of claim 9; however, Park does teach the R122 of formula 103 of Park can be a substituted C6-C30 aryl ([132]). Furthermore, Park exemplifies a methyl-substituted phenyl group at R122 position of formula 103 in at least Compound D-144 of Park ([149], [157]).
Tsai discloses an Ir metal complex comprising a 4-pheny-substituted ppy (phenylpyridine) ligand (Formula I in [046]) used as the emitter of an organic electroluminescent device ([025]).
Tsai exemplifies alkyl groups including methyl and isobutyl (Compounds 1 and 5 in [054]) which are substituted at the para position of the phenyl ring which is substituted position 4 of phenylpyridine ligand.
Tsai teaches that the compounds of Tsai represented by formula I of Tsai having an alkyl group substituted to the phenyl group which is substituted to the phenyl ring of the phenylpyridine ligand provides higher luminous efficiency, EQE, and power efficiency as compared to the unsubstituted comparative compound (Abstract and [070]; compare Example 3 device comprising Compound 5 with Comparative Example 1 comprising the Comparative Compound X in Tables 2-3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the metal complex of Park as modified by Takiguchi by further substituting the hydrogen at the para position of the phenyl group which is substituted to the phenyl ring of the phenylpyridine ligand (i.e. the substitution position corresponding to R2 of Applicant’s Formula 1) with a methyl group, as taught by Tsai and Park.
The motivation of doing so would have been to provide the organic electroluminescent device comprising the compound with higher luminous efficiency, EQE, and power efficiency.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, an unsubstituted phenyl and para-methyl-substituted phenyl are alternative and exemplified options at the substitution position R122 of Park’s formula 103 (i.e. Compound D-74 and Compound D-144); thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The para-methyl-substituted phenyl at the position R122 of Park’s formula 103 is one of exemplified substituents (Compound D-144). The selection would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescent device.
The modification provides an organic electroluminescent device of Park as modified by Takiguchi, Sun, Suhr, Kim ‘2016, and Tsai, wherein the metal complex of Park as modified by Takiguchi, Sun, Suhr, Kim ‘2016, and Tsai has same as the metal complex of Park as modified by Takiguchi Sun, Suhr, Kim ‘2016 as shown above, except the substituent at R2 position being a methyl group, meeting all the limitations of claim 24.

Claims 13, 18, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0117488 A1, hereafter Ahn) in view of Sun et al. (“Synthesis of novel Ir complexes and their application in organic light emitting diodes” Syn. Metals 2006, vol. 156, page 525-528, hereafter Sun), Suhr et al. (“Enhanced Luminance of Electrochemical Cells with a Rationally Designed Ionic Iridium Complex and an Ionic Additive”, ACS Appl. Mater. Interfaces 2016, vol. 8, page 8888-8892, hereafter Suhr), and Kim et al. (“Design of Heteroleptic Ir Complexes with Horizontal Emitting Dipoles for Highly Efficient Organic Light-Emitting Diodes with an External Quantum Efficiency of 38%” Chem. Mater. 2016, vol. 28, page 7505-7510, hereafter Kim ‘2016), as evidenced by Kamatani et al. (US 2010/0219407, hereafter Kamatani).
Regarding claims 13, 18, 22-23, and 25-26, Ahn discloses an organic electroluminescent device comprising an anode, an emissive layer comprising a first host represented by Formula 1 of Ahn, a second host represented by Formula 2 of Ahn, and a phosphorescent dopant, a cathode ([009]-[017]).

    PNG
    media_image6.png
    258
    671
    media_image6.png
    Greyscale

In the Formulas 1 and 2, A1 and A2 can be a substituted or unsubstituted C6-C30 aryl group; X1 to X16 can be hydrogen, a substituted or unsubstituted C1-C30 alkyl group, a substituted or unsubstituted C6-C60 aryl group; Ma can be a substituted or unsubstituted nitrogen-containing 5- to 30-membered heteroaryl group; La can be a single bond; Xa to Xh can be hydrogen, a substituted or unsubstituted C6-C60 aryl group, or are linked between adjacent substituents to form a substituted or unsubstituted mono- or polycyclic, C3-C30 alicyclic or aromatic ring whose carbon atom ring may be replaced with nitrogen ([010]-[017]).

    PNG
    media_image7.png
    258
    388
    media_image7.png
    Greyscale

Ahn teaches that the phosphorescent dopant represented by Formula 103 of Ahn ([049]), wherein L can be a phenylpyridine ligand substituted by R204-R211 ([051]); R111 to R123 can be hydrogen, a substituted or unsubstituted C6-C30 aryl group; R124 to R127 can be hydrogen or a substituted or unsubstituted C6-C30 aryl group; R124 to R127 can be linked to an adjacent substituents to form a substituted or unsubstituted mono- or polycyclic C3-C30 alicyclic or aromatic ring, for example, fluorene ([052]). 
Ahn exemplifies an organic electroluminescent device (Example 2-1 in [065],[069], Table 1) comprising an anode (ITO), an emissive layer (Compound H1-1 as the first host, Compound H2-2 as the second host, and Compound D-96 as the dopant with the weight ratio of 48.5:48.5:3), a cathode (Al).
The phosphorescent dopant Compound D-96 of Ahn of the organic electroluminescent device of Ahn has different structure as Applicant’s Formula 1; however, Ahn does teach that the phosphorescent dopant of the device of Ahn can have a structure of Formula 103 of Ahn ([049]-[052]). 
Ahn exemplifies Compound D-122 and Compound D-126 as the phosphorescent dopant ([053]).

    PNG
    media_image8.png
    355
    658
    media_image8.png
    Greyscale

Sun teaches that a phenyl group substituted into the position 4 of the pyridine ring of a phenylpyridine ligand provides increased conjugation and steric hindrance (page 525, column 2, paragraph 1). 
Suhr teaches that a phenyl group substituted into the position 4 of the pyridine ring of a phenylpyridine ligand provides steric bulk to limit self quenching of the luminescence (page 8889, column 1, paragraph 2).
It is known in the art that introduction of steric hindrance to a complex used as the emitter of an organic electroluminescent device provides suppressed quenching, ability to dope at high concentration, and improved light emitting efficiency, as evidenced by Kamatani ([106]).
Kim ‘2016 teaches that a phenyl group substituted into the position 4 of the pyridine ring of a phenylpyridine ligand provides increased dipole length, large amount of electrons at the LUMO, and large horizontal emitting dipoles, and high EQE (page 7506, column 2, last paragraph; and Conclusion on page 7508).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent device of Ahn (Example 2-1) by substituting the phosphorescent dopant Compound D-96 of Ahn with Compound D-122 of Ahn, as taught by Ahn, Sun, Suhr, and Kim ‘2016.
The motivation of doing so would have been to provide increased conjugation and steric hindrance based on the teaching of Sun, steric bulk to limit self quenching of the luminescence based on the teaching of Suhr, and increased dipole length, large amount of electrons at the LUMO, large horizontal emitting dipoles, and high EQE, based on the teaching of Kim ‘2016.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the phosphorescent dopant compounds would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the phosphorescent dopant Compound D-122 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescent device.
The modification provides the Modified organic electroluminescent device of Ahn comprising an anode (ITO), an emissive layer (Compound H1-1 as the first host, Compound H2-2 as the second host, and Compound D-122 as the dopant with the weight ratio of 48.5:48.5:3), a cathode (Al).
The phosphorescent dopant Compound D-122 does not have a fluorene moiety at the position corresponding to the ring substituted by R124-R127 in Formula 103 of Ahn; however, Ahn does teach that R125 and R126 can be hydrogen or a substituted or unsubstituted C6-C30 aryl group, wherein R125 and R126 can be linked to an adjacent substituents to form fluorene ([052]). Ahn exemplifies the fluorene structure in Compound D-126 (see the dashed rectangle in the figure of Compound D-126 above).

    PNG
    media_image9.png
    315
    441
    media_image9.png
    Greyscale


Takiguchi discloses a metal complex comprising an aromatic group represented by formula (5) of Takiguchi and used for an organic electroluminescent device ([034]-[044]).
Takiguchi exemplifies Compound 23 ([137]-[142]), wherein the aromatic group of formula (5) of Takiguchi is dimethylfluorene (i.e. see the structure enclosed in the dashed circle of the figure above).
Takiguchi teaches that incorporation of the aromatic group of formula (5) of Takiguchi provides control of an emission wavelength (particularly to provide a long emission wavelength), enhances solubility in an organic solvent, facilitates a purification ([085]), provides excellent stability in a continuous current passage text, changes intermolecular interaction to suppress formation of exciton which associates thermal deactivation, reduces a quenching process, and improves phosphorescence yield ([085]-[086]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound D-122 of Ahn by substituting the benzene ring bonded to the Ir atom in the diphenylpyridine ligand of the compound with dimethylfluorene, as taught by Ahn and Takiguchi.
The motivation of doing so would have been to provide control of an emission wavelength (particularly to provide a long emission wavelength), enhance solubility in an organic solvent, facilitate a purification, provide excellent stability in a continuous current passage text, change intermolecular interaction to suppress formation of exciton which associates thermal deactivation, reduce a quenching process, and improve phosphorescence yield, based on the teaching of Takiguchi.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of phenyl with fluorene at the position corresponding to the ring substituted by R124-R127 in Formula (103) of Ahn would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of fluorene as an alternative structure of the phenyl ring at the position corresponding to the ring substituted by R124-R127 in Formula (103) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescent device.
The modification provides the Compound of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi as shown below.

    PNG
    media_image10.png
    369
    547
    media_image10.png
    Greyscale

The Compound of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi comprises a ligand La (left side ligand in the figure above) which has identical structure as Applicant’s Formula 1, wherein R4 is no substitution; R1, R2, R3, and R4 are each independently hydrogen; X is CRR’; R and R’ are each a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms (methyl), and ligand Lb (right side ligand in the figure above) which has identical structure as Applicant’s Formula 2, wherein Ra and Rb are each no substitution. 
The modification also provides the Organic electroluminescent device of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi comprising an anode (ITO), an emissive layer (Compound H1-1 as the first host, Compound H2-2 as the second host, and Compound of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi as the dopant with the weight ratio of 48.5:48.5:3), a cathode (Al).
The weight ratio of the two hosts and the metal complex in the device of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi is not 44:44:12; however, Ahn does teach the doping concentration of the dopant compounds to host compounds can be less than 20 weight percent ([047]). Ahn further teaches that the weight ratio of the two hosts compounds can be 1:1 ([065]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic electroluminescent device of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi by adjusting the weight ratio of the dopant being less than 20 wt%, the weight ratio of two hosts being 1:1, and the sum of the first host, the second host, and the dopant being 100%, as taught by Ahn.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of weight ratios of the dopants based on the teaching of Ahn would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum ratio of the light emitting layer materials to produce an organic electroluminescent device.
The modification provides the Organic electroluminescent device of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi comprising an anode (ITO), an emissive layer (Compound H1-1 as the first host, Compound H2-2 as the second host, and Compound of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi as the dopant, and a cathode (Al), wherein the weight ratio of the dopant being less than 20 wt%, the weight ratio of two hosts being 1:1, and the sum of the weight of the first host, the second host, and the dopant being 100wt%. 
Applicant claims the weight percentage of the metal complex being 12 wt%.
The claimed range (the dopant concentration of 12 wt.%) is overlapped with the prior art range (less than 20 wt%).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, the Organic electroluminescent device of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi reads on all the limitations of claims 13, 18, 22-23, and 25-26.
Regarding claim 21, the Organic electroluminescent device of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi reads all the features of claim 13 as outlined above.
The Organic electroluminescent device of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi comprising an anode (ITO), an emissive layer (Compound H1-1 as the first host, Compound H2-2 as the second host, and Compound of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi as the dopant, and a cathode (Al), wherein the weight ratio of the dopant being less than 20 wt%, the weight ratio of two hosts being 1:1, and the sum of the weight of the first host, the second host, and the dopant being 100wt%.
The two host compounds (Compound H1-1 and Compound H2-2) are not same as Applicant’s Compound H1 and H2, respectively; however, Ahn does teach that the first host is represented by formula 1 of Ahn and the second host is represented by Formula 2 of Ahn ([009]-[017]).

    PNG
    media_image6.png
    258
    671
    media_image6.png
    Greyscale

In the Formulas 1 and 2 of Ahn, A1 and A2 can be a substituted or unsubstituted C6-C30 aryl group; X1 to X16 can be hydrogen, a substituted or unsubstituted C1-C30 alkyl group, a substituted or unsubstituted C6-C60 aryl group; Ma can be a substituted or unsubstituted nitrogen-containing 5- to 30-membered heteroaryl group; La can be a single bond; Xa to Xh can be hydrogen, a substituted or unsubstituted C6-C60 aryl group, or are linked between adjacent substituents to form a substituted or unsubstituted mono- or polycyclic, C3-C30 alicyclic or aromatic ring whose carbon atom ring may be replaced with nitrogen ([010]-[017]).
Ahn exemplifies Compound H1-1 and H1-211 as the first host ([044]).
Ahn exemplifies Compound H2-76 as the second host ([045]).

    PNG
    media_image11.png
    444
    720
    media_image11.png
    Greyscale

The Compound H1-1 of Ahn has similar structure as Applicant’s Compound H1. The only difference is that the phenyl ring at the position corresponding to A1 and A2 of Formula 1 of Ahn are not biphenyl; however, Ahn does teach that A1 and A2 can be a substituted or unsubstituted C6-C30 aryl group. Ahn exemplifies a biphenyl group at the positions corresponding to A1 and A2 of Formula 1 in Compound H1-211.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic electroluminescent device of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi by substituting phenyl group of the first host compound H1-1 with biphenyl group, and substituting the second host compound with Compound H2-76 as taught by Ahn.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of phenyl to biphenyl at the positions corresponding to A1 and A2 of formula 1 of Ahn would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The substitution of the second host compounds would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of biphenyl at the positions corresponding to A1 and A2 of Formula 1 of Ahn would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). The selection of the second host compound as H2-76 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescent device.
The modification provides the Organic electroluminescent device of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi (2) comprising an anode (ITO), an emissive layer (Modified Compound H1-1 as the first host, Compound H2-76 as the second host, and Compound of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi as the dopant), and a cathode (Al), wherein the weight ratio of the dopant being less than 20 wt%, the weight ratio of two hosts being 1:1, and the sum of the weight of the first host, the second host, and the dopant being 100wt%.

    PNG
    media_image12.png
    154
    635
    media_image12.png
    Greyscale

Regarding claim 24, the Organic electroluminescent device of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi reads all the features of claim 13 as outlined above.
The Organic electroluminescent device of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi comprising an anode (ITO), an emissive layer (Compound H1-1 as the first host, Compound H2-2 as the second host, and Compound of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi as the dopant, and a cathode (Al), wherein the weight ratio of the dopant being less than 20 wt%, the weight ratio of two hosts being 1:1, and the sum of the weight of the first host, the second host, and the dopant being 100wt%.
In the Compound of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi, the substituent at the position corresponding to R2 of Applicant’s Formula 1 is hydrogen; however, Ahn does teach that R122 can be a substituted or unsubstituted C6-C30 aryl group ([052]). Ahn exemplifies a methyl substituted phenyl at the position corresponding to R122 of Formula 103 of Ahn (Compound D-29 in [053]).
It is known in the art that a methyl substitution to the phenyl group of the phenylpyridine ligand of an Ir complex provide the organic electroluminescent device comprising the compound with higher luminous efficiency, EQE, and power efficiency.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Ahn as modified by Sun, Suhr, Kim ‘2016 of the Organic electroluminescent device of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi by substituting the hydrogen atom at the position corresponding to R2 of Applicant’s Formula 1 in the, as taught by Ahn. 
The motivation of doing so would have been to provide the organic electroluminescent device comprising the compound with higher luminous efficiency, EQE, and power efficiency.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of phenyl with methyl substituted phenyl at the position corresponding to R122 of Formula (103) of Ahn would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the methyl substituted phenyl at the position corresponding to R122 of Formula (103) of Ahn would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescent device.
The modification provides the Organic electroluminescent device of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi (3) comprising an anode (ITO), an emissive layer (Compound H1-1 as the first host, Compound H2-2 as the second host, and Compound of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi (3) as the dopant, and a cathode (Al), wherein the weight ratio of the dopant being less than 20 wt%, the weight ratio of two hosts being 1:1, and the sum of the weight of the first host, the second host, and the dopant being 100wt%, and the Compound of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi (3) has identical structure as the Compound of Ahn as modified by Sun, Suhr, Kim ‘2016, and Takiguchi except that the substituent at the position corresponding to R2 of Applicant’s formula 1 is methyl.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786